Appellant was convicted in the Criminal District Court of Harris County of the offense of murder, and his punishment fixed at twenty-five years in the penitentiary.
The record is before us without bill of exceptions or statement of facts. The indictment charges that appellant did with malice *Page 569 
aforethought kill Sally Mays by striking her with a hatchet. The charge of the court submitted the law of murder and of the defense of alibi, and a special charge asked by appellant was given. No exceptions were reserved to the court's charge.
Finding no error in the record, the judgment will be affirmed.
Affirmed.